DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed on June 28, 2022 have been entered. 
Claims 1, 8, 10, and 18 have been amended. 

Response to Arguments
Applicant’s arguments filed on June 28, 2022 have been considered but are moot in view of the new grounds in the current rejection.  


















           Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:  

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:  
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and  
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: means for communicating; means for identifying; means for determining, means for receiving, means for transmitting, means for receiving, means for enabling, means for receiving, and means for causing in claim 18; means for receiving and means for updating in claims 19. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant recites means for communicating; means for identifying; means for determining, means for receiving, means for transmitting, means for receiving, means for enabling, means for receiving, and means for causing; means for receiving and means for updating in the specification similar to as claimed, and no reference is made in the disclosure as originally filed; the specification does not identify how the function is performed or result is achieved.



Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:  
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  

Claims 18-19 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, 
second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claim 18 limitations “means for communicating; means for identifying; means for determining, means for receiving, means for transmitting, means for receiving, means for enabling, means for receiving, and means for causing” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the reception. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which receiving structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
 
Claim 19 limitations “means for receiving and means for updating” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the reception. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which receiving structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may: 

Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;  
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or  
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:  
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or  
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Joffray et al. (Pub. No. US 2016/0103572), hereinafter Joffray, in view of Chen et al. (Pub. No. US 2012/0042047), hereinafter Chen. 

Claim 1. 	Joffray a computer-implemented method, comprising: 
communicating bi-directional user stream data between a plurality of client devices operating to facilitate a communication session, wherein an instance of the bi-directional user stream data enables real-time participation in the communication session for a user (The art teaches in Parag. [0005] that a media party network service manages a set of media parties and a set of users of the media party service. Managing the media parties can involve instantiating new media parties according to input from the users, allowing the users to join the media parties, and tracking which users are participating in which media parties. Managing a given one of the media parties may include maintaining a queue of media items, allowing users in the media party to provide input to add media items to the queue and to provide input to skip media items in the queue (i.e., bidirectional stream as the users can receive the stream as well as contributing to the shared stream). The media party service streams the given one of the media parties to client devices of the users currently in the given media party such that all of the client devices are currently displaying substantially a same part of a media item in the corresponding queue (i.e., the sharing is in real time). The art teaches in Parag. [0019] that “media” will refer to at least video and audio, whether rendered from a video or audio data (e.g., clips and songs) or whether computer-generated (e.g., 3D animation) (i.e., stream data));  
obtaining media data that defines media content that is to be concurrently played at  the plurality of client devices operating to facilitate the communication session, the media data being different than the bi-directional user stream data (The art teaches in Parag. [0022] that a media party 140 data may include queue data 146. The queue data 146 may have entries 148 representing media items queued for playing to current participants (i.e., media data that defines the content to be concurrently played at the plurality of client devices). Each entry 148 may have information about a media item, including a location or uniform resource locator of the media item, counts of votes for and against the media item, the identity of a user who submitted the media item to the media party 140, a query string or keywords associated with the media item, a rank or priority of the media items in the queue, and media data such as a title, duration, etc (i.e., the information about the media item is different that the media being streamed)); 
receiving an asynchronous playback mode command in association with the playback of the media content; Serial No.: 16/785,523-2-Newport IP, LLCAtty Docket No.: MS1-9412USAtty/Agent: Jacob P. Rohwerresponsive to receiving the asynchronous playback mode command, enabling individual playhead positions of the playback of the media content to be independently adjusted at individual client devices of the plurality of client devices (The art teaches in Parag. [0035-0036] that a video party can be experienced asynchronously. This can be enabled by tracking the history of video or media items played as well as comments, user-joins, and other events discussed above with reference to FIG. 3. In this way, when a user joins a video party, the user can experience past points of interest in the video party, in effect playing back the video party. Because comments are synced to the media timeline, replays of the media party allow the user to perceive the context in which replayed comments were made by other users. In addition, comments can comprise graphics that highlight or annotate particular regions of a video. A user playing back the history of a media party can join the live in-progress party at any point by activating a corresponding user interface element; a participant who is playing back the history of the media party is accelerated to catch-up to the present real-time media party. i.e., participants have the ability to playback the content asynchronously by individually controlling (i.e., command) their devices); 
receiving a synchronous playback mode command in association with the playback of the media content; and responsive to receiving the synchronous playback mode command, causing the playback of the media content to be updated to a same playhead position across the plurality of client devices (The art teaches in Parag. [0030] that collaborative control of the media, one embodiment includes a scrubbing control 190. The scrubbing control 190 can be displayed on various of the instances of user interface 170. The scrubbing control 190 can indicate progression of the current media being played. In various embodiments, the scrubbing control 190 can also control the network service 120's playback of the current media item; any scrubbing by one participant is synchronized to the other participants so that each sees the scrub operation and the playback stays synchronized. In an embodiment where all participants have full control over media playback, any participant can manipulate their respective scrubbing control 190 to change the playback point of the current media item. Optionally, the user interface 170 of other users may display a graphic 192 indicating the user who is currently scrubbing the media item. In the example of FIG. 4, a remote user “Sameer” has moved his scrubbing control 190 to change the playback point. The graphic 192 can also provide information about the recent operation, such as “playhead moved”, “restarted at 1:31”, “skipped 4:20 forward”, etc. In another embodiment, only privileged users or users who added the currently playing media item are permitted to scrub. i.e., the media content is updated to a same playhead position across the plurality of client devices).
Joffray doesn’t explicitly disclose determining latency data that defines a latency value associated with transmitting signals to each of the plurality of client devices operating to facilitate the communication session, wherein the latency value associated with each respective client device is determined based on assessing a connection condition to each respective client device during the communication session; receiving a play instruction to initiate playback of the media content at the plurality of client devices; responsive to receiving the play instruction, causing the playback of the media content to begin across the plurality of client devices with different built-in latency delays controlled by a latency play instruction provided to each of the plurality of client devices based on the latency value associated with each respective client device.
However, Chen discloses:
determining latency data that defines a latency value associated with transmitting signals to each of the plurality of client devices operating to facilitate the communication session, wherein the latency value associated with each respective client device is determined based on assessing a connection condition to each respective client device during the communication session (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that a time server 132 is configured to generate a time reference signal, characterized by a monotonically increasing time value that represents uniformly quantized time steps of elapsed time. For example, the time reference signal may represent seconds and fractions of a second that have elapsed since a certain reference time. The time server 132 is configured to respond to time synchronization requests from the content players 110, enabling each one of the content players 110 to generate a local time signal that is synchronized to the time reference signal. FIG. 4 depicts a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424. In one embodiment, the event server 422 is a server associated with the content server 105 of FIG. 1. For example, a particular file server 130 that is scheduled to download a selected title for playback may act as the event server 422 for one or more related playback sessions. The event server 422 receives the event request 430 at time T2. The difference in time between T2 and T1 approximately represents network latency through communications network 150 for data transmitted from content player 420 to event server 422. In response to the event request 430, the event server 422 transmits event command 432 at time T3 and event command 434 at time T4. Event commands 432, 434 include both the specific playback command and scheduled event time 450. Content player 420 receives event command 434 at time T5, which is well in advance of T7, the scheduled event time 450.  Content player 424 receives event command 432 at time T6, which is also well in advance of T7. The difference in time between T5 and T3 approximately represents network latency through communications network 150 for data transmitted from event server 422 to content player 420. Similarly, the difference between T6 and T4 represents network latency for data transmitted from event server 422 to content player 420. Each latency (T6-T4 and T5-T3) may be different and therefore T7 should be scheduled after whichever latency is longest. Because content players 420 and 422 both maintain a synchronized local time signal, the event commands 432, 434 will both execute at the T7, the scheduled event time 450 for the event commands)); 
receiving a play instruction to initiate playback of the media content at the plurality of client devices (Parag [0050], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that a user indicates to content player 110-1 that playback should begin. In response, content player 110-1 transmits a play command to the content server system 200, which initiates playback by transmitting a time stamped play command, formatted as a server side event, to each participating content player 110. The participating content players 110 can then begin playback simultaneously based on a time stamp embedded in the play command. Also, the art teaches in FIG. 4 a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424));  
responsive to receiving the play instruction, causing the playback of the media content to begin across the plurality of client devices with different built-in latency delays controlled by a latency play instruction provided to each of the plurality of client devices based on the latency value associated with each respective client device (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that a time server 132 is configured to generate a time reference signal, characterized by a monotonically increasing time value that represents uniformly quantized time steps of elapsed time. For example, the time reference signal may represent seconds and fractions of a second that have elapsed since a certain reference time. The time server 132 is configured to respond to time synchronization requests from the content players 110, enabling each one of the content players 110 to generate a local time signal that is synchronized to the time reference signal. FIG. 4 depicts a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424. In one embodiment, the event server 422 is a server associated with the content server 105 of FIG. 1. For example, a particular file server 130 that is scheduled to download a selected title for playback may act as the event server 422 for one or more related playback sessions. The event server 422 receives the event request 430 at time T2. The difference in time between T2 and T1 approximately represents network latency through communications network 150 for data transmitted from content player 420 to event server 422. In response to the event request 430, the event server 422 transmits event command 432 at time T3 and event command 434 at time T4. Event commands 432, 434 include both the specific playback command and scheduled event time 450. Content player 420 receives event command 434 at time T5, which is well in advance of T7, the scheduled event time 450.  Content player 424 receives event command 432 at time T6, which is also well in advance of T7. The difference in time between T5 and T3 approximately represents network latency through communications network 150 for data transmitted from event server 422 to content player 420. Similarly, the difference between T6 and T4 represents network latency for data transmitted from event server 422 to content player 420. Each latency (T6-T4 and T5-T3) may be different and therefore T7 should be scheduled after whichever latency is longest. Because content players 420 and 422 both maintain a synchronized local time signal, the event commands 432, 434 will both execute at the T7, the scheduled event time 450 for the event commands)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Joffray to incorporate the teaching of Chen. This would be convenient for enabling two or more users to share a viewing experience while still honoring the viewing preferences for each of the users (Parag. [0007]).

Claim 2. 	Joffray in view of Chen discloses the computer-implemented method of claim 1, 
Joffray doesn’t explicitly disclose wherein a first latency delay for a first client device to postpone initiating the playback of the media content is determined based at least in part on the latency value associated with a second client device
However, Chen discloses wherein a first latency delay for a first client device to postpone initiating the playback of the media content is determined based at least in part on the latency value associated with a second client device (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that FIG. 4 depicts a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424. In one embodiment, the event server 422 is a server associated with the content server 105 of FIG. 1. For example, a particular file server 130 that is scheduled to download a selected title for playback may act as the event server 422 for one or more related playback sessions. The event server 422 receives the event request 430 at time T2. The difference in time between T2 and T1 approximately represents network latency through communications network 150 for data transmitted from content player 420 to event server 422. In response to the event request 430, the event server 422 transmits event command 432 at time T3 and event command 434 at time T4. Event commands 432, 434 include both the specific playback command and scheduled event time 450. Content player 420 receives event command 434 at time T5, which is well in advance of T7, the scheduled event time 450.  Content player 424 receives event command 432 at time T6, which is also well in advance of T7. The difference in time between T5 and T3 approximately represents network latency through communications network 150 for data transmitted from event server 422 to content player 420. Similarly, the difference between T6 and T4 represents network latency for data transmitted from event server 422 to content player 420. Each latency (T6-T4 and T5-T3) may be different and therefore T7 should be scheduled after whichever latency is longest (i.e., associated with another device). Because content players 420 and 422 both maintain a synchronized local time signal, the event commands 432, 434 will both execute at the T7, the scheduled event time 450 for the event commands)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Joffray to incorporate the teaching of Chen. This would be convenient for enabling two or more users to share a viewing experience while still honoring the viewing preferences for each of the users (Parag. [0007]).

Claim 5. 	Joffray in view of Chen discloses the computer-implemented method of claim 1,    
Joffray further discloses wherein the play instruction is a user play instruction that is generated based on user input that is received at a particular one of the plurality of client devices (The art teaches in Parag. [0030] that collaborative control of the media, one embodiment includes a scrubbing control 190. The scrubbing control 190 can be displayed on various of the instances of user interface 170. The scrubbing control 190 can indicate progression of the current media being played. In various embodiments, the scrubbing control 190 can also control the network service 120's playback of the current media item; any scrubbing by one participant (i.e., user input) is synchronized to the other participants so that each sees the scrub operation and the playback stays synchronized. In an embodiment where all participants have full control over media playback, any participant can manipulate their respective scrubbing control 190 to change the playback point of the current media item. Optionally, the user interface 170 of other users may display a graphic 192 indicating the user who is currently scrubbing the media item. In the example of FIG. 4, a remote user “Sameer” has moved his scrubbing control 190 to change the playback point. The graphic 192 can also provide information about the recent operation, such as “playhead moved”, “restarted at 1:31”, “skipped 4:20 forward”, etc. In another embodiment, only privileged users or users who added the currently playing media item are permitted to scrub).  

Claim 6. 	Joffray in view of Chen discloses the computer-implemented method of claim 5,  
Joffray doesn’t explicitly discloses wherein each latency play instruction further defines: a playhead position that is indicated by the user play instruction that is generated based on the user input received at the particular client devic
However, Chen discloses wherein each latency play instruction further defines: a playhead position that is indicated by the user play instruction that is generated based on the user input received at the particular client devic (Parag. [0050]; (The art teaches that a user indicates to content player 110-1 that playback should begin. In response, content player 110-1 transmits a play command to the content server system 200, which initiates playback by transmitting a time stamped play command, formatted as a server side event, to each participating content player 110. The participating content players 110 can then begin playback simultaneously based on a time stamp embedded in the play command)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Joffray to incorporate the teaching of Chen. This would be convenient for enabling two or more users to share a viewing experience while still honoring the viewing preferences for each of the users (Parag. [0007]).

Claim 7. 	Joffray in view of Chen discloses the computer-implemented method of claim 1,   
Joffray doesn’t explicitly disclose wherein at least some individual latency play instructions define individual latency delays that cause at least some individual client devices, of the plurality of client devices, to postpone initiating the playback of the media content until each of the plurality of client devices receives a corresponding latency play instruction
However, Chen discloses wherein at least some individual latency play instructions define individual latency delays that cause at least some individual client devices, of the plurality of client devices, to postpone initiating the playback of the media content until each of the plurality of client devices receives a corresponding latency play instruction (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that a time server 132 is configured to generate a time reference signal, characterized by a monotonically increasing time value that represents uniformly quantized time steps of elapsed time. For example, the time reference signal may represent seconds and fractions of a second that have elapsed since a certain reference time. The time server 132 is configured to respond to time synchronization requests from the content players 110, enabling each one of the content players 110 to generate a local time signal that is synchronized to the time reference signal. FIG. 4 depicts a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424. In one embodiment, the event server 422 is a server associated with the content server 105 of FIG. 1. For example, a particular file server 130 that is scheduled to download a selected title for playback may act as the event server 422 for one or more related playback sessions. The event server 422 receives the event request 430 at time T2. The difference in time between T2 and T1 approximately represents network latency through communications network 150 for data transmitted from content player 420 to event server 422. In response to the event request 430, the event server 422 transmits event command 432 at time T3 and event command 434 at time T4. Event commands 432, 434 include both the specific playback command and scheduled event time 450. Content player 420 receives event command 434 at time T5, which is well in advance of T7, the scheduled event time 450.  Content player 424 receives event command 432 at time T6, which is also well in advance of T7. The difference in time between T5 and T3 approximately represents network latency through communications network 150 for data transmitted from event server 422 to content player 420. Similarly, the difference between T6 and T4 represents network latency for data transmitted from event server 422 to content player 420. Each latency (T6-T4 and T5-T3) may be different and therefore T7 should be scheduled after whichever latency is longest. Because content players 420 and 422 both maintain a synchronized local time signal, the event commands 432, 434 will both execute at the T7, the scheduled event time 450 for the event commands)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Joffray to incorporate the teaching of Chen. This would be convenient for enabling two or more users to share a viewing experience while still honoring the viewing preferences for each of the users (Parag. [0007]).

Claim 8. 	Joffray in view of Chen discloses the computer-implemented method of claim 1,   
Joffray discloses that theSerial No.: 16/785,523-4-Newport IP, LLCAtty Docket No.: MS1-9412US Atty/Agent: Jacob P. Rohwermedia content is received independently from the bi-directional user streams  (The art teaches in Parag. [0030] that collaborative control of the media, one embodiment includes a scrubbing control 190. The scrubbing control 190 can be displayed on various of the instances of user interface 170. The scrubbing control 190 can indicate progression of the current media being played. In various embodiments, the scrubbing control 190 can also control the network service 120's playback of the current media item; any scrubbing by one participant is synchronized to the other participants so that each sees the scrub operation and the playback stays synchronized. In an embodiment where all participants have full control over media playback, any participant can manipulate their respective scrubbing control 190 to change the playback point of the current media item. Optionally, the user interface 170 of other users may display a graphic 192 indicating the user who is currently scrubbing the media item. In the example of FIG. 4, a remote user “Sameer” has moved his scrubbing control 190 to change the playback point. The graphic 192 can also provide information about the recent operation, such as “playhead moved”, “restarted at 1:31”, “skipped 4:20 forward”, etc).
Joffray doesn’t explicitly disclose wherein individual latency play instructions cause at least some of the individual client devices to begin buffering theSerial No.: 16/785,523-4-Newport IP, LLCAtty Docket No.: MS1-9412US Atty/Agent: Jacob P. Rohwermedia content
However, Chen discloses wherein individual latency play instructions cause at least some of the individual client devices to begin buffering theSerial No.: 16/785,523-4-Newport IP, LLCAtty Docket No.: MS1-9412US Atty/Agent: Jacob P. Rohwermedia content (Parag. [0022], Parag. [0050], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that the difference in time between T2 and T1 approximately represents network latency through communications network 150 for data transmitted from content player 420 to event server 422. In response to the event request 430, the event server 422 transmits event command 432 at time T3 and event command 434 at time T4. Event commands 432, 434 include both the specific playback command and scheduled event time 450. Content player 420 receives event command 434 at time T5, which is well in advance of T7, the scheduled event time 450.  Content player 424 receives event command 432 at time T6, which is also well in advance of T7. The difference in time between T5 and T3 approximately represents network latency through communications network 150 for data transmitted from event server 422 to content player 420. Similarly, the difference between T6 and T4 represents network latency for data transmitted from event server 422 to content player 420. Each latency (T6-T4 and T5-T3) may be different and therefore T7 should be scheduled after whichever latency is longest. Because content players 420 and 422 both maintain a synchronized local time signal, the event commands 432, 434 will both execute at the T7, the scheduled event time 450 for the event commands. The participating content players 110 can then begin playback simultaneously based on a time stamp embedded in the play command. In common scenarios, the content players 110 buffers well ahead of the start of playback.  However, buffering ahead does not impact a synchronous start of playback among participating content players 110. In one embodiment, the audio buffer 340 and video buffer 344 are allowed to buffer content arbitrarily ahead of playback, and are allowed to continue buffering, even when playback is halted. The event buffer 350 is used to buffer incoming server side events, and related actions are scheduled as quickly as possible. A schedule of actions is maintained, and later arriving server side events may include actions that need to supersede events already scheduled)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Joffray to incorporate the teaching of Chen. This would be convenient for enabling two or more users to share a viewing experience while still honoring the viewing preferences for each of the users (Parag. [0007]).

Claim 9. 	Joffray in view of Chen discloses the computer-implemented method of claim 1,   
Joffray doesn’t explicitly disclose the computer-implemented method further comprising: responsive to determining that the playback of the media content has been paused at a particular playhead position at a first client device, transmitting a pause instruction to a second client device to: cause the playback of the media content to be paused at the second client device, and cause a current playhead position of the media content at the second client device to be updated to the particular playhead position
However, Chen discloses responsive to determining that the playback of the media content has been paused at a particular playhead position at a first client device, transmitting a pause instruction to a second client device to: cause the playback of the media content to be paused at the second client device, and cause a current playhead position of the media content at the second client device to be updated to the particular playhead position (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that a time server 132 is configured to generate a time reference signal, characterized by a monotonically increasing time value that represents uniformly quantized time steps of elapsed time. For example, the time reference signal may represent seconds and fractions of a second that have elapsed since a certain reference time. The time server 132 is configured to respond to time synchronization requests from the content players 110, enabling each one of the content players 110 to generate a local time signal that is synchronized to the time reference signal. FIG. 4 depicts a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424. In one embodiment, the event server 422 is a server associated with the content server 105 of FIG. 1. For example, a particular file server 130 that is scheduled to download a selected title for playback may act as the event server 422 for one or more related playback sessions. The event server 422 receives the event request 430 at time T2. The difference in time between T2 and T1 approximately represents network latency through communications network 150 for data transmitted from content player 420 to event server 422. In response to the event request 430, the event server 422 transmits event command 432 at time T3 and event command 434 at time T4. Event commands 432, 434 include both the specific playback command and scheduled event time 450. Content player 420 receives event command 434 at time T5, which is well in advance of T7, the scheduled event time 450.  Content player 424 receives event command 432 at time T6, which is also well in advance of T7. The difference in time between T5 and T3 approximately represents network latency through communications network 150 for data transmitted from event server 422 to content player 420. Similarly, the difference between T6 and T4 represents network latency for data transmitted from event server 422 to content player 420. Each latency (T6-T4 and T5-T3) may be different and therefore T7 should be scheduled after whichever latency is longest. Because content players 420 and 422 both maintain a synchronized local time signal, the event commands 432, 434 will both execute at the T7, the scheduled event time 450 for the event commands)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Joffray to incorporate the teaching of Chen. This would be convenient for enabling two or more users to share a viewing experience while still honoring the viewing preferences for each of the users (Parag. [0007]).  

Claim 10. 	Joffray discloses a system, comprising: 
at least one processor; and at least one memory in communication with the at least one processor, the at least one memory having computer-readable instructions stored thereupon (Parag. [0039]) that, when executed by the at least one processor, cause the at least one processor to: 
transmit a plurality of bi-directional user streams between a plurality of client devices to facilitate a communication session, wherein an individual bi-directional user stream enables real-time participation in the communication session for a user (The art teaches in Parag. [0005] that a media party network service manages a set of media parties and a set of users of the media party service. Managing the media parties can involve instantiating new media parties according to input from the users, allowing the users to join the media parties, and tracking which users are participating in which media parties. Managing a given one of the media parties may include maintaining a queue of media items, allowing users in the media party to provide input to add media items to the queue and to provide input to skip media items in the queue (i.e., bidirectional stream as the users can receive the stream as well as contributing to the shared stream). The media party service streams the given one of the media parties to client devices of the users currently in the given media party such that all of the client devices are currently displaying substantially a same part of a media item in the corresponding queue (i.e., the sharing is in real time). The art teaches in Parag. [0019] that “media” will refer to at least video and audio, whether rendered from a video or audio data (e.g., clips and songs) or whether computer-generated (e.g., 3D animation) (i.e., stream data));  
receive, from a particular client device during the communication session, a user play instruction to initiate playback of hosted media content at the plurality of client devices via a plurality of media streams that are different from the plurality of bi- directional user streams (The art teaches in Parag. [0030] that collaborative control of the media, one embodiment includes a scrubbing control 190. The scrubbing control 190 can be displayed on various of the instances of user interface 170. The scrubbing control 190 can indicate progression of the current media being played. In various embodiments, the scrubbing control 190 can also control the network service 120's playback of the current media item; any scrubbing by one participant (i.e., user input) is synchronized to the other participants so that each sees the scrub operation and the playback stays synchronized. In an embodiment where all participants have full control over media playback, any participant can manipulate their respective scrubbing control 190 to change the playback point of the current media item. Optionally, the user interface 170 of other users may display a graphic 192 indicating the user who is currently scrubbing the media item. In the example of FIG. 4, a remote user “Sameer” has moved his scrubbing control 190 to change the playback point. The graphic 192 can also provide information about the recent operation, such as “playhead moved”, “restarted at 1:31”, “skipped 4:20 forward”, etc. In another embodiment, only privileged users or users who added the currently playing media item are permitted to scrub);   
receive an asynchronous playback mode command in association with the playback of the hosted media content; responsive to receiving the asynchronous playback mode command, enable individual playhead positions of the playback of the hosted media content to be independently adjusted at individual client devices of the plurality of client devices (The art teaches in Parag. [0035-0036] that a video party can be experienced asynchronously. This can be enabled by tracking the history of video or media items played as well as comments, user-joins, and other events discussed above with reference to FIG. 3. In this way, when a user joins a video party, the user can experience past points of interest in the video party, in effect playing back the video party. Because comments are synced to the media timeline, replays of the media party allow the user to perceive the context in which replayed comments were made by other users. In addition, comments can comprise graphics that highlight or annotate particular regions of a video. A user playing back the history of a media party can join the live in-progress party at any point by activating a corresponding user interface element; a participant who is playing back the history of the media party is accelerated to catch-up to the present real-time media party. i.e., participants have the ability to playback the content asynchronously by individually controlling (i.e., command) their devices); 
receive a synchronous playback mode command in association with the playback of the hosted media content; and responsive to receiving the synchronous playback mode command, cause the playback of the hosted media content to be updated to a same playhead position across the plurality of client devices (The art teaches in Parag. [0030] that collaborative control of the media, one embodiment includes a scrubbing control 190. The scrubbing control 190 can be displayed on various of the instances of user interface 170. The scrubbing control 190 can indicate progression of the current media being played. In various embodiments, the scrubbing control 190 can also control the network service 120's playback of the current media item; any scrubbing by one participant is synchronized to the other participants so that each sees the scrub operation and the playback stays synchronized. In an embodiment where all participants have full control over media playback, any participant can manipulate their respective scrubbing control 190 to change the playback point of the current media item. Optionally, the user interface 170 of other users may display a graphic 192 indicating the user who is currently scrubbing the media item. In the example of FIG. 4, a remote user “Sameer” has moved his scrubbing control 190 to change the playback point. The graphic 192 can also provide information about the recent operation, such as “playhead moved”, “restarted at 1:31”, “skipped 4:20 forward”, etc. In another embodiment, only privileged users or users who added the currently playing media item are permitted to scrub. i.e., the media content is updated to a same playhead position across the plurality of client devices).
Joffray doesn’t explicitly disclose determine latency data that defines a plurality of latency values associated with transmitting information to individual client devices of the plurality of client devices during the communication session; determine individual latency delays for the individual client devices based on portions of the latency data that correspond to other client devices of the plurality of client devices; Serial No.: 16/785,523-5-Newport IP, LLCAtty Docket No.: MS1-9412USAtty/Agent: Jacob P. Rohwertransmit a plurality of latency play instructions to cause the playback of the hosted media content to begin across the plurality of client devices, wherein individual latency play instructions include corresponding ones of the individual latency delays to cause at least some of the individual client devices to postpone initiating the playback of the hosted media content subsequent to receiving the individual latency play instructions. 
However, Chen discloses:
determine latency data that defines a plurality of latency values associated with transmitting information to individual client devices of the plurality of client devices during the communication session; determine individual latency delays for the individual client devices based on portions of the latency data that correspond to other client devices of the plurality of client devices (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that a time server 132 is configured to generate a time reference signal, characterized by a monotonically increasing time value that represents uniformly quantized time steps of elapsed time. For example, the time reference signal may represent seconds and fractions of a second that have elapsed since a certain reference time. The time server 132 is configured to respond to time synchronization requests from the content players 110, enabling each one of the content players 110 to generate a local time signal that is synchronized to the time reference signal. FIG. 4 depicts a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424. In one embodiment, the event server 422 is a server associated with the content server 105 of FIG. 1. For example, a particular file server 130 that is scheduled to download a selected title for playback may act as the event server 422 for one or more related playback sessions. The event server 422 receives the event request 430 at time T2. The difference in time between T2 and T1 approximately represents network latency through communications network 150 for data transmitted from content player 420 to event server 422. In response to the event request 430, the event server 422 transmits event command 432 at time T3 and event command 434 at time T4. Event commands 432, 434 include both the specific playback command and scheduled event time 450. Content player 420 receives event command 434 at time T5, which is well in advance of T7, the scheduled event time 450.  Content player 424 receives event command 432 at time T6, which is also well in advance of T7. The difference in time between T5 and T3 approximately represents network latency through communications network 150 for data transmitted from event server 422 to content player 420. Similarly, the difference between T6 and T4 represents network latency for data transmitted from event server 422 to content player 420. Each latency (T6-T4 and T5-T3) may be different and therefore T7 should be scheduled after whichever latency is longest. Because content players 420 and 422 both maintain a synchronized local time signal, the event commands 432, 434 will both execute at the T7, the scheduled event time 450 for the event commands)); Serial No.: 16/785,523-5-Newport IP, LLC Atty Docket No.: MS1-9412US 
Atty/Agent: Jacob P. Rohwertransmit a plurality of latency play instructions to cause the playback of the hosted media content to begin across the plurality of client devices, wherein individual latency play instructions include corresponding ones of the individual latency delays to cause at least some of the individual client devices to postpone initiating the playback of the hosted media content subsequent to receiving the individual latency play instructions (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that FIG. 4 depicts a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424. In one embodiment, the event server 422 is a server associated with the content server 105 of FIG. 1. For example, a particular file server 130 that is scheduled to download a selected title for playback may act as the event server 422 for one or more related playback sessions. The event server 422 receives the event request 430 at time T2. The difference in time between T2 and T1 approximately represents network latency through communications network 150 for data transmitted from content player 420 to event server 422. In response to the event request 430, the event server 422 transmits event command 432 at time T3 and event command 434 at time T4. Event commands 432, 434 include both the specific playback command and scheduled event time 450. Content player 420 receives event command 434 at time T5, which is well in advance of T7, the scheduled event time 450.  Content player 424 receives event command 432 at time T6, which is also well in advance of T7. The difference in time between T5 and T3 approximately represents network latency through communications network 150 for data transmitted from event server 422 to content player 420. Similarly, the difference between T6 and T4 represents network latency for data transmitted from event server 422 to content player 420. Each latency (T6-T4 and T5-T3) may be different and therefore T7 should be scheduled after whichever latency is longest (i.e., associated with another device). Because content players 420 and 422 both maintain a synchronized local time signal, the event commands 432, 434 will both execute at the T7, the scheduled event time 450 for the event commands)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Joffray to incorporate the teaching of Chen. This would be convenient for enabling two or more users to share a viewing experience while still honoring the viewing preferences for each of the users (Parag. [0007]).
  
Claim 11. 	Joffray in view of Chen discloses the system of claim 10, 
Joffray doesn’t explicitly disclose wherein the individual latency play instructions include an initial playhead position that is indicated by the user play instruction
Chen further discloses wherein the individual latency play instructions include an initial playhead position that is indicated by the user play instruction (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that a time server 132 is configured to generate a time reference signal, characterized by a monotonically increasing time value that represents uniformly quantized time steps of elapsed time. For example, the time reference signal may represent seconds and fractions of a second that have elapsed since a certain reference time. The time server 132 is configured to respond to time synchronization requests from the content players 110, enabling each one of the content players 110 to generate a local time signal that is synchronized to the time reference signal. FIG. 4 depicts a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424. In one embodiment, the event server 422 is a server associated with the content server 105 of FIG. 1. For example, a particular file server 130 that is scheduled to download a selected title for playback may act as the event server 422 for one or more related playback sessions. The event server 422 receives the event request 430 at time T2. The difference in time between T2 and T1 approximately represents network latency through communications network 150 for data transmitted from content player 420 to event server 422. In response to the event request 430, the event server 422 transmits event command 432 at time T3 and event command 434 at time T4. Event commands 432, 434 include both the specific playback command and scheduled event time 450. Content player 420 receives event command 434 at time T5, which is well in advance of T7, the scheduled event time 450.  Content player 424 receives event command 432 at time T6, which is also well in advance of T7. The difference in time between T5 and T3 approximately represents network latency through communications network 150 for data transmitted from event server 422 to content player 420. Similarly, the difference between T6 and T4 represents network latency for data transmitted from event server 422 to content player 420. Each latency (T6-T4 and T5-T3) may be different and therefore T7 should be scheduled after whichever latency is longest. Because content players 420 and 422 both maintain a synchronized local time signal, the event commands 432, 434 will both execute at the T7, the scheduled event time 450 for the event commands)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Joffray to incorporate the teaching of Chen. This would be convenient for enabling two or more users to share a viewing experience while still honoring the viewing preferences for each of the users (Parag. [0007]). 

Claim 16. 	Joffray in view of Chen discloses the system of claim 10, 
Joffray doesn’t explicitly disclose wherein the individual latency play instructions cause at least some of the individual client devices to begin buffering the hosted media Serial No.: 16/785,523-7-Newport IP, LLCAtty Docket No.: MS1-9412USAtty/Agent: Jacob P. Rohwercontent from one or more media streams that are received independently from the plurality of bi- directional user streams.    
However, Chen discloses wherein the individual latency play instructions cause at least some of the individual client devices to begin buffering the hosted media Serial No.: 16/785,523-7-Newport IP, LLCAtty Docket No.: MS1-9412USAtty/Agent: Jacob P. Rohwercontent from one or more media streams that are received independently from the plurality of bi- directional user streams (Parag. [0008] and Parag. [0050]; (The art teaches a method for playing a digital content title synchronously across multiple endpoint devices. The method includes the steps of synchronizing a local time signal to a time reference signal generated by a remote time server, transmitting a playback session identifier to a content server, where the playback session identifier is associated with a unique playback session for the digital content title, receiving a server side event that includes a playback command and a specified time for executing the playback command, and scheduling the playback command for execution at the specified time based on the local time signal. The art teaches that a user indicates to content player 110-1 that playback should begin. In response, content player 110-1 transmits a play command to the content server system 200, which initiates playback by transmitting a time stamped play command, formatted as a server side event, to each participating content player 110. The participating content players 110 can then begin playback simultaneously based on a time stamp embedded in the play command. In common scenarios, the content players 110 buffers well ahead of the start of playback.  However, buffering ahead does not impact a synchronous start of playback among participating content players 110. In one embodiment, the audio buffer 340 and video buffer 344 are allowed to buffer content arbitrarily ahead of playback, and are allowed to continue buffering, even when playback is halted. The event buffer 350 is used to buffer incoming server side events, and related actions are scheduled as quickly as possible.  A schedule of actions is maintained, and later arriving server side events may include actions that need to supersede events already scheduled)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Joffray to incorporate the teaching of Chen. This would be convenient for enabling two or more users to share a viewing experience while still honoring the viewing preferences for each of the users (Parag. [0007]).   

Claim 17. 	Joffray in view of Chen discloses the system of claim 10, 
Joffray doesn’t explicitly disclose wherein the computer-readable instructions further cause the at least one processor to: receive, from the particular client device, a pause instruction that indicates a particular playhead position at which the playback of the hosted media content has been paused at the particular client device; and responsive to receiving the pause instruction, cause a current playhead position to be updated to and paused at the particular playhead position across the plurality of client devices
However, Chen disclose receive, from the particular client device, a pause instruction that indicates a particular playhead position at which the playback of the hosted media content has been paused at the particular client device; and responsive to receiving the pause instruction, cause a current playhead position to be updated to and paused at the particular playhead position across the plurality of client devices (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that a time server 132 is configured to generate a time reference signal, characterized by a monotonically increasing time value that represents uniformly quantized time steps of elapsed time. For example, the time reference signal may represent seconds and fractions of a second that have elapsed since a certain reference time. The time server 132 is configured to respond to time synchronization requests from the content players 110, enabling each one of the content players 110 to generate a local time signal that is synchronized to the time reference signal. FIG. 4 depicts a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424. In one embodiment, the event server 422 is a server associated with the content server 105 of FIG. 1. For example, a particular file server 130 that is scheduled to download a selected title for playback may act as the event server 422 for one or more related playback sessions. The event server 422 receives the event request 430 at time T2. The difference in time between T2 and T1 approximately represents network latency through communications network 150 for data transmitted from content player 420 to event server 422. In response to the event request 430, the event server 422 transmits event command 432 at time T3 and event command 434 at time T4. Event commands 432, 434 include both the specific playback command and scheduled event time 450. Content player 420 receives event command 434 at time T5, which is well in advance of T7, the scheduled event time 450.  Content player 424 receives event command 432 at time T6, which is also well in advance of T7. The difference in time between T5 and T3 approximately represents network latency through communications network 150 for data transmitted from event server 422 to content player 420. Similarly, the difference between T6 and T4 represents network latency for data transmitted from event server 422 to content player 420. Each latency (T6-T4 and T5-T3) may be different and therefore T7 should be scheduled after whichever latency is longest. Because content players 420 and 422 both maintain a synchronized local time signal, the event commands 432, 434 will both execute at the T7, the scheduled event time 450 for the event commands)).   
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Joffray to incorporate the teaching of Chen. This would be convenient for enabling two or more users to share a viewing experience while still honoring the viewing preferences for each of the users (Parag. [0007]).

Claim 18. 	Joffray discloses a system comprising:  
means for communicating bi-directional user stream data between a plurality of client devices operating to facilitate a communication session, wherein an instance of the bi-directional user stream data enables real-time participation in the communication session for a user (The art teaches in Parag. [0005] that a media party network service manages a set of media parties and a set of users of the media party service. Managing the media parties can involve instantiating new media parties according to input from the users, allowing the users to join the media parties, and tracking which users are participating in which media parties. Managing a given one of the media parties may include maintaining a queue of media items, allowing users in the media party to provide input to add media items to the queue and to provide input to skip media items in the queue (i.e., bidirectional stream as the users can receive the stream as well as contributing to the shared stream). The media party service streams the given one of the media parties to client devices of the users currently in the given media party such that all of the client devices are currently displaying substantially a same part of a media item in the corresponding queue (i.e., the sharing is in real time). The art teaches in Parag. [0019] that “media” will refer to at least video and audio, whether rendered from a video or audio data (e.g., clips and songs) or whether computer-generated (e.g., 3D animation) (i.e., stream data));  
means for identifying media content to be played at the plurality of client devices operating to facilitate the communication session, the media data being different than the bi-directional user stream data (The art teaches in Parag. [0022] that a media party 140 data may include queue data 146. The queue data 146 may have entries 148 representing media items queued for playing to current participants (i.e., media data that defines the content to be played at the plurality of client devices). Each entry 148 may have information about a media item, including a location or uniform resource locator of the media item, counts of votes for and against the media item, the identity of a user who submitted the media item to the media party 140, a query string or keywords associated with the media item, a rank or priority of the media items in the queue, and media data such as a title, duration, etc (i.e., the information about the media item is different that the media being streamed)); and 
means for receiving an asynchronous playback mode command in association with the playback of the media content; Serial No.: 16/785,523-8-Newport IP, LLCAtty Docket No.: MS1-9412USAtty/Agent: Jacob P. Rohwermeans for enabling, based on the asynchronous playback mode command, individual playhead positions of the playback of the media content to be independently adjusted at individual client devices of the plurality of client devices (The art teaches in Parag. [0035-0036] that a video party can be experienced asynchronously. This can be enabled by tracking the history of video or media items played as well as comments, user-joins, and other events discussed above with reference to FIG. 3. In this way, when a user joins a video party, the user can experience past points of interest in the video party, in effect playing back the video party. Because comments are synced to the media timeline, replays of the media party allow the user to perceive the context in which replayed comments were made by other users. In addition, comments can comprise graphics that highlight or annotate particular regions of a video. A user playing back the history of a media party can join the live in-progress party at any point by activating a corresponding user interface element; a participant who is playing back the history of the media party is accelerated to catch-up to the present real-time media party. i.e., participants have the ability to playback the content asynchronously by individually controlling (i.e., command) their devices); 
means for receiving a synchronous playback mode command in association with the playback of the media content; and means for causing, based on the synchronous playback mode command, the playback of the media content to be updated to a same playhead position across the plurality of client devices (The art teaches in Parag. [0030] that collaborative control of the media, one embodiment includes a scrubbing control 190. The scrubbing control 190 can be displayed on various of the instances of user interface 170. The scrubbing control 190 can indicate progression of the current media being played. In various embodiments, the scrubbing control 190 can also control the network service 120's playback of the current media item; any scrubbing by one participant is synchronized to the other participants so that each sees the scrub operation and the playback stays synchronized. In an embodiment where all participants have full control over media playback, any participant can manipulate their respective scrubbing control 190 to change the playback point of the current media item. Optionally, the user interface 170 of other users may display a graphic 192 indicating the user who is currently scrubbing the media item. In the example of FIG. 4, a remote user “Sameer” has moved his scrubbing control 190 to change the playback point. The graphic 192 can also provide information about the recent operation, such as “playhead moved”, “restarted at 1:31”, “skipped 4:20 forward”, etc. In another embodiment, only privileged users or users who added the currently playing media item are permitted to scrub. i.e., the media content is updated to a same playhead position across the plurality of client devices). 
Joffray doesn’t explicitly disclose means for determining latency data that defines a plurality of latency values associated with transmitting information to the plurality of client devices during the communication session; means for receiving a play instruction that is generated to initiate playback of the media content at the plurality of client devices; means for transmitting a plurality of latency play instructions to cause the playback of the media content to begin synchronously across the plurality of client devices, wherein at least some of the individual client devices are caused to postpone initiating the playback of the media content subsequent to receiving at least one corresponding latency play instruction.
However, Chen discloses: 
means for determining latency data that defines a plurality of latency values associated with transmitting information to the plurality of client devices during the communication session (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that a time server 132 is configured to generate a time reference signal, characterized by a monotonically increasing time value that represents uniformly quantized time steps of elapsed time. For example, the time reference signal may represent seconds and fractions of a second that have elapsed since a certain reference time. The time server 132 is configured to respond to time synchronization requests from the content players 110, enabling each one of the content players 110 to generate a local time signal that is synchronized to the time reference signal. FIG. 4 depicts a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424. In one embodiment, the event server 422 is a server associated with the content server 105 of FIG. 1. For example, a particular file server 130 that is scheduled to download a selected title for playback may act as the event server 422 for one or more related playback sessions. The event server 422 receives the event request 430 at time T2. The difference in time between T2 and T1 approximately represents network latency through communications network 150 for data transmitted from content player 420 to event server 422. In response to the event request 430, the event server 422 transmits event command 432 at time T3 and event command 434 at time T4. Event commands 432, 434 include both the specific playback command and scheduled event time 450. Content player 420 receives event command 434 at time T5, which is well in advance of T7, the scheduled event time 450.  Content player 424 receives event command 432 at time T6, which is also well in advance of T7. The difference in time between T5 and T3 approximately represents network latency through communications network 150 for data transmitted from event server 422 to content player 420. Similarly, the difference between T6 and T4 represents network latency for data transmitted from event server 422 to content player 420. Each latency (T6-T4 and T5-T3) may be different and therefore T7 should be scheduled after whichever latency is longest. Because content players 420 and 422 both maintain a synchronized local time signal, the event commands 432, 434 will both execute at the T7, the scheduled event time 450 for the event commands)); 
means for receiving a play instruction that is generated to initiate playback of the media content at the plurality of client devices (Parag [0050], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that a user indicates to content player 110-1 that playback should begin. In response, content player 110-1 transmits a play command to the content server system 200, which initiates playback by transmitting a time stamped play command, formatted as a server side event, to each participating content player 110. The participating content players 110 can then begin playback simultaneously based on a time stamp embedded in the play command. Also, the art teaches in FIG. 4 a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424));  
means for transmitting a plurality of latency play instructions to cause the playback of the media content to begin synchronously across the plurality of client devices, wherein at least some of the individual client devices are caused to postpone initiating the playback of the media content subsequent to receiving at least one corresponding latency play instruction (Parag. [0022], Parag. [0050], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that FIG. 4 depicts a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424. In one embodiment, the event server 422 is a server associated with the content server 105 of FIG. 1. For example, a particular file server 130 that is scheduled to download a selected title for playback may act as the event server 422 for one or more related playback sessions. The event server 422 receives the event request 430 at time T2. The difference in time between T2 and T1 approximately represents network latency through communications network 150 for data transmitted from content player 420 to event server 422. In response to the event request 430, the event server 422 transmits event command 432 at time T3 and event command 434 at time T4. Event commands 432, 434 include both the specific playback command and scheduled event time 450. Content player 420 receives event command 434 at time T5, which is well in advance of T7, the scheduled event time 450.  Content player 424 receives event command 432 at time T6, which is also well in advance of T7. The difference in time between T5 and T3 approximately represents network latency through communications network 150 for data transmitted from event server 422 to content player 420. Similarly, the difference between T6 and T4 represents network latency for data transmitted from event server 422 to content player 420. Each latency (T6-T4 and T5-T3) may be different and therefore T7 should be scheduled after whichever latency is longest (i.e., associated with another device). Because content players 420 and 422 both maintain a synchronized local time signal, the event commands 432, 434 will both execute at the T7, the scheduled event time 450 for the event commands)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Joffray to incorporate the teaching of Chen. This would be convenient for enabling two or more users to share a viewing experience while still honoring the viewing preferences for each of the users (Parag. [0007]). 


Claims 4, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joffray et al. (Pub. No. US 2016/0103572), hereinafter Joffray, in view of Chen et al. (Pub. No. US 2012/0042047), hereinafter Chen, and in view of Daley et al. (Pub. No. US 2014/0323036), hereinafter Daley. 
 
Claim 4. 	Joffray in view of Chen discloses the computer-implemented method of claim 1,   
Joffray doesn’t explicitly disclose wherein the determining the latency data includes: transmitting a plurality of pings to the plurality of client devices during the communication session; and calculating a plurality of latency values based at least in part on a plurality of round-trip times associated with the plurality of pings.
However, Chen discloses wherein the determining the latency data includes: 
transmitting a plurality of signals to the plurality of client devices during the communication session; and Serial No.: 16/785,523-3-Newport IP, LLCAtty Docket No.: MS1-9412USAtty/Agent: Jacob P. Rohwercalculating a plurality of latency values based on the signals (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that FIG. 4 depicts a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424. In one embodiment, the event server 422 is a server associated with the content server 105 of FIG. 1. For example, a particular file server 130 that is scheduled to download a selected title for playback may act as the event server 422 for one or more related playback sessions. The event server 422 receives the event request 430 at time T2. The difference in time between T2 and T1 approximately represents network latency through communications network 150 for data transmitted from content player 420 to event server 422. In response to the event request 430, the event server 422 transmits event command 432 at time T3 and event command 434 at time T4. Event commands 432, 434 include both the specific playback command and scheduled event time 450. Content player 420 receives event command 434 at time T5, which is well in advance of T7, the scheduled event time 450.  Content player 424 receives event command 432 at time T6, which is also well in advance of T7. The difference in time between T5 and T3 approximately represents network latency through communications network 150 for data transmitted from event server 422 to content player 420. Similarly, the difference between T6 and T4 represents network latency for data transmitted from event server 422 to content player 420. Each latency (T6-T4 and T5-T3) may be different and therefore T7 should be scheduled after whichever latency is longest. Because content players 420 and 422 both maintain a synchronized local time signal, the event commands 432, 434 will both execute at the T7, the scheduled event time 450 for the event commands)).  
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Joffray to incorporate the teaching of Chen. This would be convenient for enabling two or more users to share a viewing experience while still honoring the viewing preferences for each of the users (Parag. [0007]).
Joffray in view of Chen doesn’t explicitly disclose transmitting a plurality of pings to the plurality of client devices during the communication session; and Serial No.: 16/785,523-3-Newport IP, LLCAtty Docket No.: MS1-9412USAtty/Agent: Jacob P. Rohwercalculating a plurality of latency values based at least in part on a plurality of round-trip times associated with the plurality of pings.
		However, Daley discloses transmitting a plurality of pings to the plurality of client devices during the communication session; and Serial No.: 16/785,523-3-Newport IP, LLCAtty Docket No.: MS1-9412USAtty/Agent: Jacob P. Rohwercalculating a plurality of latency values based at least in part on a plurality of round-trip times associated with the plurality of pings (Parag. [0001] and Parag. [0028]; (The art generally relates to synchronizing multiple electronic devices. In particular, it relates to platforms and techniques for determining latency time values associated with multiple electronic devices to synchronize playback of audio from the multiple electronic devices. The art teaches that master device 204 can send 220 a series of network latency pings to the slave device 205. Each of the pings can include a current system clock time as recorded by the master device 204.  In some embodiments, the current system clock time can correspond to an elapsed time relative to how long the master device 204 has been powered on.  Upon receipt of the network latency ping, the slave device 205 can compare the received system clock time from the master to its current clock time to determine a difference in clock times and save this difference to a memory.  Further, the slave device 205 can send 222 a series of receipt pings to the master device 204 and the master device 204 can calculate 224 a network latency value based on a timing associated with the receipt of the receipt pings.  In particular, the master device 204 can record a second system time corresponding to the time that the master device 204 receives the receipt ping and can calculate a round-trip network latency value based on the difference between the first system time and the second system time)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Joffray in view of Chen to incorporate the teaching of Daley. This would be convenient to accurately synchronize the content playback to electronic devices (Parag. [0003]). 
 
Claim 14. 	Joffray in view of Chen discloses the system of claim 10,  
Joffray doesn’t explicitly disclose wherein determining the latency data includes: Serial No.: 16/785,523-6-Newport IP, LLCAtty Docket No.: MS1-9412USAtty/Agent: Jacob P. Rohwertransmitting, during the communication session, a plurality of pings to the plurality of client devices; and calculating the plurality of latency values based on round-trip times associated with individual pings of the plurality of pings.
However, Chen discloses wherein determining the latency data includes: transmitting, during the communication session, a plurality of signals to the plurality of client devices; and calculating the plurality of latency values based on the signals (Parag. [0022], Parag. [0053-0054], Fig. 1, and Fig. 4; (The art teaches that FIG. 4 depicts a synchronized playback event, according to one embodiment of the present invention.  As shown, timing markers (T1, T2, and so forth) are referenced to time 410, which corresponds directly to the time reference signal and, therefore, to each synchronized local time signal. The playback event, in this case a user-initiated event such as "play" or "pause," is requested by content player 420.  Content server 420 is an arbitrary content player 110 of FIG. 1. The playback event is transmitted as an event request 430 at time T1 to an event server 422.  The event request 430 bundles a specific playback command, such as play, pause, and the like, with a scheduled event time 450 for the playback command to be executed on each participating content player 420, 424. In one embodiment, the event server 422 is a server associated with the content server 105 of FIG. 1. For example, a particular file server 130 that is scheduled to download a selected title for playback may act as the event server 422 for one or more related playback sessions. The event server 422 receives the event request 430 at time T2. The difference in time between T2 and T1 approximately represents network latency through communications network 150 for data transmitted from content player 420 to event server 422. In response to the event request 430, the event server 422 transmits event command 432 at time T3 and event command 434 at time T4. Event commands 432, 434 include both the specific playback command and scheduled event time 450. Content player 420 receives event command 434 at time T5, which is well in advance of T7, the scheduled event time 450.  Content player 424 receives event command 432 at time T6, which is also well in advance of T7. The difference in time between T5 and T3 approximately represents network latency through communications network 150 for data transmitted from event server 422 to content player 420. Similarly, the difference between T6 and T4 represents network latency for data transmitted from event server 422 to content player 420. Each latency (T6-T4 and T5-T3) may be different and therefore T7 should be scheduled after whichever latency is longest. Because content players 420 and 422 both maintain a synchronized local time signal, the event commands 432, 434 will both execute at the T7, the scheduled event time 450 for the event commands)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Joffray to incorporate the teaching of Chen. This would be convenient for enabling two or more users to share a viewing experience while still honoring the viewing preferences for each of the users (Parag. [0007]).  
Joffray in view of Chen doesn’t explicitly disclose transmitting a plurality of pings to the plurality of client devices; and calculating the plurality of latency values based on round-trip times associated with individual pings of the plurality of pings.
		However, Daley discloses transmitting a plurality of pings to the plurality of client devices; and calculating the plurality of latency values based on round-trip times associated with individual pings of the plurality of pings (Parag. [0001] and Parag. [0028]; (The art generally relates to synchronizing multiple electronic devices. In particular, it relates to platforms and techniques for determining latency time values associated with multiple electronic devices to synchronize playback of audio from the multiple electronic devices. The art teaches that master device 204 can send 220 a series of network latency pings to the slave device 205. Each of the pings can include a current system clock time as recorded by the master device 204.  In some embodiments, the current system clock time can correspond to an elapsed time relative to how long the master device 204 has been powered on.  Upon receipt of the network latency ping, the slave device 205 can compare the received system clock time from the master to its current clock time to determine a difference in clock times and save this difference to a memory.  Further, the slave device 205 can send 222 a series of receipt pings to the master device 204 and the master device 204 can calculate 224 a network latency value based on a timing associated with the receipt of the receipt pings.  In particular, the master device 204 can record a second system time corresponding to the time that the master device 204 receives the receipt ping and can calculate a round-trip network latency value based on the difference between the first system time and the second system time)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Joffray in view of Chen to incorporate the teaching of Daley. This would be convenient to accurately synchronize the content playback to electronic devices (Parag. [0003]).   

Claim 15. 	Joffray in view of Chen discloses the system of claim 10,  
Joffray in view of Chen doesn’t explicitly disclose wherein the computer-readable instructions further cause the at least one processor to: receive, from a first client device that corresponds to a primary control status for the hosted media content, a pass control request that identifies a second client device that corresponds to a secondary control status; and  responsive to receiving the pass control request, update permissions data to bestow the primary control status for the hosted media content to the second client device and the secondary control status to the first client device. 
		However, Daley discloses receive, from a first client device that corresponds to a primary control status for the hosted media content, a pass control request that identifies a second client device that corresponds to a secondary control status; and  responsive to receiving the pass control request, update permissions data to bestow the primary control status for the hosted media content to the second client device and the secondary control status to the first client device (Parag. [0017], Parag. [0028], and Parag. [0036]; (The art teaches that the master device can detect one or more slave devices via near field communication (NFC) and connect to the slave devices via a wireless connection, such as Wi-Fi Direct or another wireless connection. The master device can query the slave devices and calculate a network latency time value for each slave device based on a time when the master device receives a response from that slave device. The master device can send the calculated network latency time value to each slave device for storage on each slave device. The master device can establish an audio playback session with the slave devices and send portions of an audio file as well as a playback timing instruction to each slave device, where the playback timing instruction can include a current system time of the master device. Each slave device can calculate a system clock offset value according to the current system time of the master device, the respective system time of each slave device, and the calculated network latency time value)).   
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Joffray in view of Chen to incorporate the teaching of Daley. This would be convenient to accurately synchronize the content playback to electronic devices (Parag. [0003]).

Claim 19. 	Joffray in view of Chen discloses the system of claim 18, 
Joffray in view of Chen doesn’t explicitly disclose the system further comprising: means for receiving a pass control request from a first client device that corresponds to a primary control status for the media content, wherein the pass control request identifies a second client device that corresponds to a secondary control status; and means for updating permissions data, based at least in part on the pass control request, to provide the primary control status for the media content to the second client device and the secondary control status to the first client device.  
		However, Daley discloses means for receiving a pass control request from a first client device that corresponds to a primary control status for the media content, wherein the pass control request identifies a second client device that corresponds to a secondary control status; and means for updating permissions data, based at least in part on the pass control request, to provide the primary control status for the media content to the second client device and the secondary control status to the first client device (Parag. [0017], Parag. [0028], and Parag. [0036]; (The art teaches that the master device can detect one or more slave devices via near field communication (NFC) and connect to the slave devices via a wireless connection, such as Wi-Fi Direct or another wireless connection. The master device can query the slave devices and calculate a network latency time value for each slave device based on a time when the master device receives a response from that slave device. The master device can send the calculated network latency time value to each slave device for storage on each slave device. The master device can establish an audio playback session with the slave devices and send portions of an audio file as well as a playback timing instruction to each slave device, where the playback timing instruction can include a current system time of the master device. Each slave device can calculate a system clock offset value according to the current system time of the master device, the respective system time of each slave device, and the calculated network latency time value)).   
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Joffray in view of Chen to incorporate the teaching of Daley. This would be convenient to accurately synchronize the content playback to electronic devices (Parag. [0003]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Childress et al. (US 2019/0075171) – Related art in the area of promoting retention of information in an organization and collaboration among people who did not participate in the synchronous communication session, (Abstract, a method includes establishing, by a server device, an asynchronous communication channel accessible to a plurality of devices. The method further includes receiving, via the asynchronous communication channel, a request to initiate a synchronous communication session. The method further includes, during the synchronous communication session, generating, at the server device, marker data indicating a segment of the synchronous communication session and outputting an indicator associated with the marker data to at least one device of the plurality of devices).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 2442               

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442